DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 31 January 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saegrov et al. (Saegrov, US PGPub 2014/0105054).
	Referring to Claim 1, Saegrov teaches obtaining radio channel estimates (Fig. 2 and Fig. 8 #816; [0113]) of a radio channel on which radio waves have been transmitted between the radio communications device (Fig. 2 #11/201; [0100] and [0105]) and another radio communications device (Fig. 2 #11/202; [0100] and [0105]) at an angle of arrival and departure (See Fig. 2); determining a Doppler shift from the radio channel estimates; ([0087]); estimating 
	Referring to Claim 2, Saegrov teaches selecting at least one beam for one of transmitting and receiving the signal based on the selected beam direction; [0113].
	Referring to Claim 3, Saegrov teaches wherein at least two beams are selected, and wherein transmission power is distributed between the at least two beams according to the estimated at least one of the angle of arrival and departure; [0081] and [0108].
	Referring to Claim 4, Saegrov teaches wherein the radio waves are one of received transmitted by at least two antenna elements, and wherein the at least one of the angle of arrival departure is estimated based on combined radio channel estimates of the radio waves one of received and transmitted by the at least two antenna elements; [0113].
	Referring to Claim 14, Saegrov teaches wherein selecting the at least one beam results in at least one antenna element being selected at the radio communications device; [0113].
	Referring to Claim 15, Saegrov teaches wherein the at least one beam is beam formed according to one of a grid of beam selection, pre-coding and selection of transmit antenna element based on an antenna pattern; [0113].
	Referring to Claim 16, Saegrov teaches wherein the angle of arrival or departure is defined in relation to a direction of travel of the radio communications device; [0107].
	Referring to Claim 17, Saegrov teaches obtain radio channel estimates of a radio channel on which radio waves have been transmitted between the radio communications device and another radio communications device at an angle of arrival and departure; determine a Doppler 
	Referring to Claim 18, Saegrov teaches obtain radio channel estimates of a radio channel on which radio waves have been transmitted between the radio communications device and another radio communications device at an angle of arrival and departure; determine a Doppler shift from the radio channel estimates; 7Attorney Docket No: 1557-809PUS (P50030_US1)estimate at least one of the angle of arrival and departure of the radio waves based on the Doppler shift; and select a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel according to the estimated at least one of the angle of arrival and departure; See citations related to Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegrov in view of Kyosti (US PGPub 2013/0210474).
	Referring to Claim 5, Saegrov teaches the limitations of Claim 1, but does not explicitly disclose nor limit determining speed, Vr, of the radio communications device; determining a d; and estimating the at least one of the angle a of arrival and departure as a = cos -1Vd/Vr.
	However, Kyosti teaches determining speed, Vr, of the radio communications device; determining a radial velocity based on the Doppler shift, the radial velocity defining a Doppler speed, Vd; and estimating the at least one of the angle a of arrival and departure as a = cos -1Vd/Vr; See Fig. 7 and [0068].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saegrov with the speed determination formula as taught by Kyosti as the use of known techniques are well known in the art and would allow for the angle of reception to be determined.
	Referring to Claim 6, Saegrov as modified by Kyosti teaches wherein the speed is determined based on information from a global positioning system; [0045] of Kyosit for example.
	Referring to Claim 7, Saegrov as modified by Kyosti teaches wherein multiple Doppler shifts are determined from the radio channel estimates, the multiple Doppler shifts defining a Doppler spread of the radio channel estimates; [0113].
	Referring to Claim 8, Saegrov as modified by Kyosti teaches wherein the speed is determined based on the Doppler spread; See both disclosures.
	Referring to Claim 9, Saegrov as modified by Kyosti teaches wherein the radial velocity is based on a strongest one of the multiple Doppler shifts; See Kyosti [0073].
	Referring to Claim 10, Saegrov as modified by Kyosti teaches wherein the radial velocity is based on relative strengths of at least two of the multiple Doppler shifts; See Kyosti [0073].
	Referring to Claim 11, Saegrov as modified by Kyosti teaches wherein a candidate angle of the at least one of the arrival and departure is estimated for each of the at least two of the multiple Doppler shifts, and wherein the angle of arrival or departure is estimated based on the candidate angles of arrival or departure; [0113].	
	Referring to Claim 12, Saegrov as modified by Kyosti teaches herein the multiple Doppler shifts are determined from a short-term frequency transform of a time series of the radio channel estimates; Kyosti [0073-0100].
	Referring to Claim 13, Saegrov as modified by Kyosti teaches wherein each of the multiple Doppler shifts corresponds to a path along which the radio waves are transmitted; See Fig. 2 and 8 #816 and corresponding text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646